         Case 3:20-cr-00041-JCH Document 1 Filed 03/10/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT



 UNITED STATES OF AMERICA                           No. 3:20CR ~-    I   6-c H} (f o F~)
              V.                                    VIOLATIONS:

 MARIBER MOLINA, a.k.a. "Blondie"                   21 U.S.C. §§ 841(a)(l) and 841(b)(l)(C)
                                                    (Possession with Intent to Distribute and
                                                    Distribution of Cocaine Base and Fentanyl)

                                                    21 U.S.C. § 853
                                                    (Criminal Forfeiture)

                                         INDICTMENT

       The Grand Jury charges:

                                          COUNT ONE
     (Possession with Intent to Distribute, and Distribution of, Cocaine Base and Fentanyl)

       1. On or about November 18, 2019, in the District of Connecticut, the defendant

MARIBER MOLINA, a.k.a. "Blondie," knowingly and intentionally possessed with intent to

distribute and did distribute a mixture and substance containing a detectable amount of cocaine

base ("crack cocaine") and a mixture and substance containing a detectable amount of N-phenyl-

N-[1-(2-phenylethyl)-4-piperidinyl] propanamide ("fentanyl"), both Schedule II controlled

substances.

       In violation of Title 21, United States Code, Sections 841(a)(l) and 84l(b)(l)(C).


                                 FORFEITURE ALLEGATION
                                 (Controlled Substance Offense)

       2. Upon conviction of the controlled substance offense alleged in Count One of this

Indictment, the defendant MARIBER MOLINA, a.k.a. "Blondie," shall forfeit to the United

                                                1
          Case 3:20-cr-00041-JCH Document 1 Filed 03/10/20 Page 2 of 2




States, pursuant to Title 21, United States Code, Section 853, all right, title, and interest in any

property constituting, or derived from, proceeds obtained, directly or indirectly, as a result of the

violation of Title 21, United States Code, Section 841, and any property used, or intended to be

used, in any manner or part, to commit, or to facilitate the commission of, that violation and a

sum of money equal to the total amount of proceeds obtained as a result of the offense.

        3. If any of the above-described forfeitable property, as a result of any act or omission

of the defendant, cannot be located upon the exercise of due diligence, has been transferred, sold

to, or deposited with a third party, has been placed beyond the jurisdiction of the court, has been

substantially diminished in value, or has been commingled with other property that cannot be

divided without difficulty, it is the intent of the United States, pursuant to Title 21, United States

Code, Section 853(p), to seek forfeiture of any other property of the defendant up to the value of

the forfeitable property described above.

       All in accordance with Title 21, United States Code, Section 853 and Rule 32.2(a),

Federal Rules of Criminal Procedure.

                                                       A TRUE BILL

                                                                /s/
                                                       FOREPERSON


UNITED STATES OF AMERICA

~
~J'   c: , 5
  C BOYLE   ~~
FIRST ASSISTANT UNITED STATES ATTORNEY


DOUGLAS P. MORABITO
ASSISTANT UNITED STATES ATTORNEY


                                                  2
